In a proceeding pursuant to CPLR article 78, inter alia, to enjoin respondents from conducting a special national teachers’ bilingual examination, petitioners appeal from a judgment of the Supreme Court, Kings County, dated August 3,1977, which, inter alia, denied the application and dismissed the petition. Judgment affirmed, with $50 costs and disbursements. Absent constitutional or statutory violations, it is not for us to question the wisdom or the policy of the respondent educators; the questions raised on this appeal are not proper subjects for judicial review (see James v Board of Educ., 42 NY2d 357). Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.